



Exhibit 10.22
EMPLOYEE PERFORMANCE SHARE AWARD AGREEMENT
(OFFICER PAID IN SHARES)
CALLON PETROLEUM COMPANY
2018 OMNIBUS INCENTIVE PLAN


THIS AGREEMENT (“Agreement”) is effective as of January 31, 2019 (the “Grant
Date”), by and between Callon Petroleum Company, a Delaware corporation (the
“Company”), and ____________________ (the “Grantee”).
The Company has adopted the Callon Petroleum Company 2018 Omnibus Incentive
Plan, as effective May 10, 2018 (as may be amended from time to time, the
“Plan”), which by this reference is made a part hereof, for the benefit of
eligible employees, directors and independent contractors of the Company and its
Subsidiaries. Capitalized terms used and not otherwise defined herein shall have
the meaning ascribed thereto in the Plan.
Pursuant to the Plan, the Committee, which has generally been assigned
responsibility for administering the Plan, has determined that it would be in
the interest of the Company and its stockholders to grant the performance shares
provided herein in order to provide Grantee with additional remuneration for
services rendered, to encourage Grantee to remain in the employ of the Company
or its Subsidiaries and to increase Grantee’s personal interest in the continued
success and progress of the Company.
The Company and Grantee therefore agree as follows:
1.Grant of Performance Shares. Pursuant to the Plan and subject further to the
terms and conditions herein, the Company and Grantee enter into this Agreement
pursuant to which the Grantee has a target of ________ performance shares (the
“Target Award”) where each performance share represents the right to receive one
share of Common Stock (“Performance Shares”). The range of Performance Shares
which may be earned by the Grantee is 0 to 200% of the Target Award. The
Performance Shares that will vest, if at all, are the Adjusted Performance
Shares determined based on the performance metrics set forth in Exhibit A to
this Agreement; provided that, subject to the provisions of Section 4, the
Grantee remains in continuous employment with the Company through the last day
of the Performance Period (as defined below). For purposes of this Agreement,
references to employment with the Company include employment with any successor
to the Company as well as employment with any Subsidiary.
2.Performance Period. Subject to the provisions of Section 4, Performance Shares
will be paid to the Grantee, if at all, following the close of the performance
period beginning on December 31, 2018 and ending on December 31, 2021 (the
“Performance Period”) based upon the Company’s achievement of the performance
metrics set forth in Exhibit A.
3.Payment of Performance Shares. Upon vesting of the Adjusted Performance Shares
in accordance with Exhibit A or Section 4, the Adjusted Performance Shares shall
be settled in Common Stock subject to Section 6. For each Adjusted Performance
Share settleable in Common Stock, the





--------------------------------------------------------------------------------






Grantee shall be entitled to receive one share of Common Stock. The shares of
Common Stock shall be delivered within forty-five (45) calendar days from the
Vesting Date.
4.Termination of Employment; Forfeiture.
(a)Death and Disability. Upon termination of the Grantee’s employment with the
Company as a result of the death or Disability of the Grantee, the Performance
Shares shall immediately vest, with the number of Adjusted Performance Shares
determined in accordance with Exhibit A, as if the date of such termination of
employment was the last day of the Performance Period. For purposes hereof,
“Disability” shall mean the physical or mental inability of Grantee to carry out
the normal and usual duties of his position on a full-time basis for an entire
period of six (6) continuous months together with the reasonable likelihood, as
determined by the Committee, that Grantee, upon the advice of a qualified
physician, will be unable to carry out the normal and usual duties of his
position.
(b)Qualified Separation from Service. If the Grantee’s employment is terminated
due to a Qualified Separation from Service, the Committee may determine, in its
sole discretion, that the Performance Shares shall immediately vest, with the
number of Adjusted Performance Shares determined in accordance with Exhibit A,
as if December 31 of the year of such termination of employment was the last day
of the Performance Period. For purposes hereof, a “Qualified Separation from
Service” is defined as a termination of Grantee’s employment with the Company,
other than for Cause, provided that, as of the date of such termination (i)
Grantee has attained a minimum of ten (10) years of employment with the Company,
(ii) Grantee has attained the age of fifty-five (55), (iii) in the event such
termination of employment is a voluntary termination by the Grantee, the Grantee
has provided the Company with a notice of such intent to terminate at least six
months prior to the termination date and (iv) Grantee enters into an agreement
not to compete with the Company and its Affiliates for a period of at least one
year, which agreement, both in form and substance, is provided by the Committee
or is otherwise satisfactory to the Committee.
For purposes hereof, “Cause” is defined as: (i) the conviction of the Grantee by
a court of competent jurisdiction as to which no further appeal can be taken of
a crime involving moral turpitude or a felony or entering the plea of nolo
contendere to such crime by the Grantee; (ii) the commission by the Grantee of a
material act of fraud upon the Company, any Subsidiary or Affiliate; (iii) the
material misappropriation by the Grantee of any funds or other property of the
Company, any Subsidiary or Affiliate; (iv) the knowing engagement by the Grantee
without the written approval of the Board, in any material activity which
directly competes with the business of the Company, any Subsidiary or Affiliate,
or which would directly result in material injury to the business or reputation
of the Company or any Subsidiary or Affiliate; (v)(1) a material breach by the
Grantee during the Grantee’s employment with the Company of any of the
restrictive covenants set out in the Grantee’s employment agreement with the
Company, if applicable, or (2) the willful and material nonperformance of the
Grantee’s duties to the Company or any Subsidiary or Affiliate (other than by
reason of the Grantee’s illness or incapacity), and, for purposes of this clause
(v), no act or failure to act on Grantee’s part shall be deemed “willful” unless
it is done or omitted by the Grantee not in good faith and without his
reasonable belief that such action or omission was in the best interest of the
Company, (vi) any breach of the Grantee’s fiduciary duties to the Company,
including, without limitation, the duties of care, loyalty and obedience to the
law; and (vii) the intentional failure of the Grantee to comply with the
Company’s Code of Business Conduct and Ethics, or to otherwise discharge his
duties in good faith and in a manner that the Grantee


-2-

--------------------------------------------------------------------------------





reasonably believes to be in the best interests of the Company, and with the
care an ordinarily prudent person in a like position would exercise under
similar circumstances.
(c)Termination following a Change in Control. In the event of the Grantee’s
termination of employment by the Company for any reason other than Cause within
the two-year period immediately following the effective date of a Change in
Control, the Performance Shares shall immediately vest, with the number of
Adjusted Performance Shares determined in accordance with Exhibit A, as if the
date of the Change in Control was the last day of the Performance Period.
(d)Forfeiture. Upon termination of the Grantee’s employment with the Company for
any reason other than death, Disability, Qualified Separation from Service with
accelerated vesting by the Committee, or a termination without Cause following a
Change in Control, all unvested Performance Shares shall be immediately
forfeited to the Company.
5.No Ownership Rights Prior to Issuance of Shares of Common Stock; Dividend
Equivalents. Neither the Grantee nor any other person shall become the
beneficial owner of the shares of Common Stock underlying the Performance
Shares, nor have any rights of a shareholder (including, without limitation,
dividend and voting rights) with respect to any such shares of Common Stock,
unless and until and after such shares of Common Stock have been delivered to
the Grantee as described in Section 3. Notwithstanding the foregoing, prior to
the vesting of the underlying Performance Shares, Dividend Equivalents shall be
accrued on the Target Award, without interest, for the benefit of the Grantee.
Dividend Equivalents shall be subject to the same vesting conditions as the
underlying Performance Shares and shall be payable in cash at the same time as
the Adjusted Performance Shares are settled pursuant to Section 3.
6.Mandatory Withholding of Taxes. Grantee acknowledges and agrees that the
Company shall deduct from the shares of Common Stock otherwise deliverable a
number of shares of Common Stock (valued at their Fair Market Value) on the
applicable date that is equal to the amount of all federal, state and local
taxes required to be withheld by the Company. In the event the Company, in its
sole discretion, determines that the Grantee’s tax obligations will not be
satisfied under the method otherwise expressly described above and the Grantee
does not provide payment to the Company in the form of shares of Common Stock
(valued at their Fair Market Value) sufficient to satisfy any withholding
obligations, then, the Grantee, subject to compliance with the Company’s insider
trading policies, authorizes the Company or the Company’s Stock Plan
Administrator, currently Fidelity, to (i) sell a number of shares of Common
Stock issued or outstanding pursuant to the Award, which number of shares of
Common Stock the Company determines has at least the market value sufficient to
meet the tax withholding obligations, plus additional shares of Common Stock to
account for rounding and market fluctuations and (ii) pay such tax withholding
to the Company. The Grantee may elect to have the Company withhold or purchase,
as applicable, from shares of Common Stock that would otherwise be deliverable a
number of shares of Common Stock (valued at their Fair Market Value) equal to
the product of the maximum federal marginal rate that could be applicable to the
Grantee and the Fair Market Value of the shares of Common Stock otherwise
deliverable.
7.Restrictions Imposed by Law. Without limiting the generality of Section 16 of
the Plan, the Grantee agrees that the Company will not be obligated to deliver
any shares of Common Stock if counsel to the Company determines that such
delivery would violate any applicable law or any rule


-3-

--------------------------------------------------------------------------------





or regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
the Common Stock is listed or quoted. The Company shall in no event be obligated
to take any affirmative action in order to cause the issuance or delivery of
shares of Common Stock to comply with any such law, rule, regulation or
agreement.
8.Notice. Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement shall be in writing and shall be delivered personally or sent by first
class mail, postage prepaid to the following address:
Callon Petroleum Company
1401 Enclave Parkway, Suite 600
Houston, Texas 77077
Attention: Human Resources


with a copy to:


Callon Petroleum Company
1401 Enclave Parkway, Suite 600
Houston, Texas 77077
Attention: Law Department


Any notice or other communication to the Grantee with respect to this Agreement
shall be in writing and shall be delivered personally, and (i) shall be sent by
first class mail, postage prepaid, to Grantee’s address as listed in the records
of the Company on the Grant Date, unless the Company has received written
notification from the Grantee of a change of address, or (ii) shall be sent to
the Grantee’s e‑mail address specified in the Company’s records or e-mail
address provided by the Grantee to the Company’s Stock Plan Administrator.
9.Grantee Employment. Nothing contained in this Agreement, and no action of the
Company or the Committee with respect hereto, shall confer or be construed to
confer on the Grantee any right to continue in the employ of the Company or
interfere in any way with the right of the Company to terminate the Grantee’s
employment at any time, with or without cause; subject, however, to the
provisions of the Grantee’s employment agreement, if applicable.
10.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware. Any suit, action or
other legal proceeding arising out of this Agreement shall be brought in the
United States District Court for the Southern District of Texas, Houston
Division, or, if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Harris County, Texas. Each
of the Grantee and the Company consents to the jurisdiction of any such court in
any such suit, action, or proceeding and waives any objection that it may have
to the laying of venue of any such suit, action, or proceeding in any such
court.
11.Construction. References in this Agreement to “this Agreement” and the words
“herein,” “hereof,” “hereunder” and similar terms include all exhibits and
schedules appended hereto, including the Plan. This Agreement is entered into,
and the Award evidenced hereby is granted, pursuant to the Plan and shall be
governed by and construed in accordance with the Plan and the administrative


-4-

--------------------------------------------------------------------------------





interpretations adopted by the Committee thereunder. All decisions of the
Committee upon questions regarding the Plan or this Agreement shall be
conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan shall control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.
12.Code Section 409A. Performance Shares under this Agreement are designed to be
exempt from or comply with Section 409A of the Code and the related Treasury
Regulations thereunder and the provisions of this Agreement will be
administered, interpreted and construed accordingly (or disregarded to the
extent such provision cannot be so administered, interpreted, or construed). If
the Grantee is identified by the Company as a “specified employee” within the
meaning of Code Section 409A(a)(2)(B)(i) on the date on which the Grantee has a
“separation from service” (other than due to death) within the meaning of
Treasury Regulation § 1.409A-1(h), any amount payable or settled under this
Agreement on account of a separation from service that is deferred compensation
subject to Section 409A of the Code shall be paid or settled on the earliest of
(1) the first business day following the expiration of six months from the
Grantee’s separation from service, (2) the date of the Grantee’s death, or (3)
such earlier date as complies with the requirements of Section 409A of the Code.
13.Excise Taxes. Notwithstanding anything to the contrary in this Agreement, if
the Grantee is a “disqualified individual” (as defined in Code Section 280G(c)),
and the payments and benefits provided for under this Agreement, together with
any other payments and benefits which the Grantee has the right to receive from
the Company or any of its affiliates or any party to a transaction with the
Company or any of its affiliates, would constitute a “parachute payment” (as
defined in Code Section 280G(b)(2)), then the payments and benefits provided for
under this Agreement shall be either (a) reduced (but not below zero) so that
the present value of such total amounts and benefits received by the Grantee
from the Company and its affiliates will be one dollar ($1.00) less than three
times the Grantee’s “base amount” (as defined in Code Section 280G(b)(3)) and so
that no portion of such amounts and benefits received by the Grantee shall be
subject to the excise tax imposed by Code Section 4999 or (b) paid in full,
whichever produces the better net after-tax position to the Grantee (taking into
account any applicable excise tax under Code Section 4999 and any other
applicable taxes). The reduction of payments and benefits hereunder, if
applicable, shall be made by reducing payments or benefits to be paid hereunder
in the order in which such payment or benefit would be paid or provided
(beginning with such payment or benefit that would be made last in time and
continuing, to the extent necessary, through to such payment or benefit that
would be made first in time). The determination as to whether any such reduction
in the amount of the payments and benefits provided hereunder is necessary shall
be made by a nationally recognized accounting firm selected by the Company. If a
reduced payment or benefit is made or provided and through error or otherwise
that payment or benefit, when aggregated with other payments and benefits from
the Company (or its affiliates) used in determining if a parachute payment
exists, exceeds one dollar ($1.00) less than three times the Grantee’s base
amount, then the Grantee shall immediately repay such excess to the Company upon
notification that an overpayment has been made.
14.Grantee Acceptance. The Grantee shall accept the terms and conditions of this
Agreement through the online acceptance procedures set forth by the Company’s
Stock Plan


-5-

--------------------------------------------------------------------------------





Administrator. By electronically accepting this Agreement the Grantee
acknowledges receipt of a copy of the Plan and hereby accepts this Award subject
to all the terms and provisions hereof and thereof.


-6-

--------------------------------------------------------------------------------






Exhibit A
Calculation of the
Adjusted Performance Shares


Subject to the provisions in the Agreement, effective as of the last day of the
Performance Period (the “Vesting Date”), the Company’s “Total Shareholder
Return” will be calculated and compared to the same calculated total shareholder
return of the selected group of peer companies that are listed below.  As soon
as administratively practicable following the Vesting Date, the number of
Performance Shares that vest under the Agreement will be determined in
accordance with the payout percentage that is based on the Company’s relative
ranking with the peer companies as shown in the table below (such number, the
“Adjusted Performance Shares”).
For purposes of this calculation, the Company’s total shareholder return and
that of the peer companies will be adjusted if necessary for stock splits, and
the percentage increase or decrease will be calculated as follows:
 
 
 
 
 
(EP + CD) - BP
= % increase or decrease
 
 
BP
 
 

Ending price (EP) - equals the average closing price of a share of Common Stock
during the twenty (20) day trading period ending December 31, 2021. 
Beginning price (BP) - equals the average closing price of a share of Common
Stock during the twenty (20) day trading period ending December 31, 2018.
Cash Dividends (CD) - equals the cash dividends paid on a share of Common Stock
during the Performance Period.
A similar calculation will also be performed for each peer company.  The
resulting percentage for the Company and the peer companies will then be
ranked.  Based on the relative ranking, the number of Performance Shares that
vest under the Agreement will be determined in accordance with the following
table:
Percentile Ranking
Payout as a % of Award
>90th Percentile
200%
50th Percentile
100%
25th Percentile
25%
<25th Percentile
0%



-1-

--------------------------------------------------------------------------------





Percentile ranks between the percentiles described above would be interpolated.
Based on a peer group of 13 companies (including the Company), this results in a
payout schedule as follows:
 
 
 
 
 
 
Rank
 
Payout (as a % of Award)
 
 
1-2
 
200%
 
 
3
 
183%
 
 
4
 
163%
 
 
5
 
142%
 
 
6
 
121%
 
 
7
 
100%
 
 
8
 
75%
 
 
9
 
50%
 
 
10
 
25%
 
 
11-13
 
0%
 

 
Peer Companies
 
 
Callon Petroleum (CPE)
 
 
Carrizo Oil & Gas (CRZO)
 
 
Centennial Resource Development (CDEV)
 
 
High Point Resources (HPR)
 
 
Jagged Peak Energy (JAG)
 
 
Laredo Petroleum (LPI)
 
 
Matador Resources (MTDR)
 
 
Oasis Petroleum (OAS)
 
 
Parsley Energy (PE)
 
 
PDC Energy (PDCE)
 
 
QEP Resources (QEP)
 
 
SM Energy (SM)
 
 
SRC Energy (SRC)
 

If the Total Shareholder Return of the Company is negative, then the maximum
number of Adjusted Performance Shares that shall vest shall be the Target Award.
In the event that during the Performance Period one or more of the listed peer
companies is involved in a merger/acquisition, and (i) such merger/acquisition
was announced on or prior to June 30, 2020, then such named peer company(s) will
be replaced with a suitable replacement, as determined in the Committee’s sole
discretion or (ii) such merger/acquisition was announced after June 30, 2020,
then such peer company(s) will move to the top or the bottom of the ranking,
based on whether said peer company’s Total Shareholder Return is greater or less
than that for the Company, in each case measured as of the date of the
announcement of such merger/acquisition.  If, during the Performance Period, any
peer company declares bankruptcy or initiates (or becomes subject to) a similar
proceeding as a debtor due to insolvency, then, for the purposes of ranking the
peer companies and the Company, such peer company shall be ranked last.




-2-